Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed on 11/3/2021. Currently claims 1-19 are pending.
Response to Arguments
Applicant’s arguments, see pg. 8, filed 11/3/2021, with respect to the previous rejection of claim 18 under 35 USC 112(b) have been fully considered and are persuasive.  The previous rejection of claim 18 under 35 USC 112(b) has been withdrawn. 
Applicant’s arguments, see pg. 8-10, filed 11/3/2021, with respect to the rejection(s) of claim(s) 1,2,4-7,9,11-12, 14-17 and 19 under 102(a)(2) as being anticipated by Cohen, claim 18 under 35 USC 103 as being unpatentable over Cohen, claims 3 and 13 under 35 USC 103 as being unpatentable over Cohen in view of Shelton, claims 8 and 10 under 35 USC 103 as being unpatentable over Cohen in view of Higgins, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in further view of Raad et al (US 20150214816).
While overall applicant’s arguments and the amendments are persuasive, since much of the same prior art is being used in the new rejection, and not of applicant’s arguments are persuasive, applicant’s arguments will be addressed to keep the prosecution record clear.

Applicant supports these assertions by stating:
“The Office Action equates the claimed “first and second translating gears” with the first and second half nuts 810, 812 of Cohen. Office Action at pg. 5. The first and second half nuts 810, 812, however, are not axially offset from each other, as required by the claimed invention. Rather, as depicted in Cohen FIGS. 8A and 8B, the half nuts 810, 812 are angularly (rotationally) offset from each other about the underlying threaded screw 808 defined in the shaft 880. Cohen mentions that the half nuts 810, 812 are sparated by a distance 820, which is “measured along an axis perpendicular to the long axis [814],” but this constitutes an angular offset, not an axial offset. Cohen pg. 32, Il. 32-33. Indeed, the half nuts 810, 812 cannot be axially offset from each other, as required by the claimed invention, because they each need to interact simultaneously with the underlying threaded screw 808 during operation. Cohen pg. 32, Il. 18-22. For at least this reason, Cohen does not disclose each and every limitation of claims 1 and 11.” [see pg. 9 of applicant’s arguments received on 11/3/2021 (hereafter referred to as applicant’s arguments)].
In response, overall the argument that the elements of Cohen linked to the first and second translating gears are not axially offset, but rather angularly offset as stated by applicant is persuasive. Thus, the new reference of Raad has been added to obviate this deficiency. However, the second point where applicant argues that Cohen’s first and second translating gears (ie elements 810 and 812 of Cohen) cannot be axially offset because they need to interact simultaneously is not persuasive. First the section of Cohen that applicant cites fails to disclose needing elements 810 and 812 (elements of Cohen linked to the first and second translating gears) to “simultaneously” interact. Furthermore, just because the two gears are axially offset doesn’t mean the two gears cannot simultaneously interact. Finally, there doesn’t appear to be anything in the reference of Cohen as a whole that discourages using specifically an axial offset between the elements linked to the translating gears in Cohen. Thus, this point is not persuasive. 
Next applicant argues that the limitation “first and second drive gears rotatably mounted within the drive housing, the first drive gear being arranged to act on the first translating gear, and the second drive gear being arranged to act on the second translating gear” is also not taught. Applicant appears to make the argument that the limitation requires a drive gear act directly on a translation gear. As applicant argues:
“While rotating the threaded screw 808 with the bending gear 806 may result in linear movement of the half nuts 810, 812 as they interact with the underlying threaded screw 808, at no point does Cohen teach or suggest that the bending gear 806 is arranged such that it directly acts on either of the half nuts 810, 812, as required by the claims. For at least this additional reason, Cohen does not disclose each and every limitation of claims 1 and 11.” [see pg. 10 of applicant’s arguments]. 
In response this argument includes an additional limitation than what is claimed. Applicant is arguing that the driving gear has to directly act on the translating gears. However this not commensurate with the scope of the claim limitation which only requires a broader language of the drive gear acting on the translating gear, not the further limitation of directly acting. Thus, this argument is not persuasive. However, if applicant did include this further limitation of the claimed drive gear acting directly on the claimed translation gear and this is supported in the specification, this would overcome the current 103 rejection outlined below.
  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first and second translating gears being axially offset from each other as recited from the amended limitation “first and second translating gears rotationally fixed to the shaft within the drive housing and axially offset from each other” must be shown or the feature(s) canceled from the claim(s) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Independent claims 1 and 11 recite the amended limitation of: “first and second translating gears rotationally fixed to the shaft within the drive housing and axially offset from each other, the first and second translating gears being operatively coupled to the first and second drive members, respectively”. Based on applicant’s arguments, applicant essentially argues that the first and second translating gears are axially offset from each other.  However, the specification never explicitly recites the translating gears as being axial offset from each other. Also, applicant’s figures which show the translating gears are Figs. 5-6. In these figures, elements 510a and 510b are the translating gears which appear to be coaxial. Additionally, the specification doesn’t appear to implicitly support axial offset configuration. Also, applicant never indicates where this amendment is supported in applicant’s specification. Thus, it appears applicant is introducing a claim limitation not supported by the specification or figures. 

Claims 1-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The amended limitation of: “first and second translating gears rotationally fixed to the shaft within the drive housing and axially offset from each other, the first and second translating gears being operatively coupled to the first and second drive members, respectively” recited in independent claims 1 and 11 is indefinite. As discussed in the 112(a) rejection above, the disclosure doesn’t appear to provide any guidance with regard to as to what is meant by the first and second translating gears being axially offset from each other as claimed. This lack of guidance opens the limitation to multiple interpretations for what is exactly meant by the first and second translating gears being axially offset which 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1-2, 4-7, 9, 11-12, 14-17 and 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al (WO 2017037723 shows up as Levinson on listed references) hereafter known as Cohen in view of Raad et al (US 20150214816) hereafter known as Raad.

Regarding Claim 1:
Cohen discloses:
A surgical tool [see pg. 15 lines 18-20… “Referring now to the drawings, FIG. lA is a simplified schematic side view of a device 100 (e.g. surgical device) including a plurality of arms” and see Fig. 1A element 100 is a surgical device], comprising:
a drive housing [see Figs. 6A-6D…elements 600 and 626] having a shaft extending distally therefrom [see Figs. 6A-6D and Fig. 8A… elements 604 and 804… pg. 31… “In some embodiments, a rotation gear 802 is coupled to a shaft 804, where shaft 804 is coupled to an extension (e.g. to torso 402, FIG. 4A).”];
first and second drive members extending distally from the drive housing along the shaft [see elements 810ee and 812ee of Fig. 8A and pg. 32 lines 5-32 and pg. 33 lines 1-5… in particular see “In some embodiments, first half nut 810 and second half nut 812 are connected to elongated elements 810ee and 812ee respectively, where linear movement of the nuts pulls one elongated element whilst releasing and/or pushing on the other, generating flexion/extension of the joint”];
In some embodiments, first half nut 810 and second half nut 812 are connected to elongated elements 810ee and 812ee respectively, where linear movement of the nuts pulls one elongated element whilst releasing and/or pushing on the other, generating flexion/extension of the joint. In some embodiments, a distance 820 between the halfnuts” and Figs. 8A-8C]; and 
first and second drive gears [see elements 802 (also referred to as rotation gear in this reference) and 806 (also referred to as bending gear in this reference)] rotatably mounted within the drive housing, the first drive gear being arranged to act on the first translating gear and the second drive gear being arranged to act on the second translating gear [see pg. 32 lines 18-22… “rotation of the bending gear 806 causes rotation of threaded screw 808. In some embodiments, a first half nut 810 and a second half nut 812 are coupled to screw threaded screw 808 such that rotation of the screw threading generates linear movement of half-nuts“ and pg. 33 lines 14-21… “If the bending gear is free to rotate, pulling on the elongated elements will in tum move the half-nuts, rotating the threaded screw. Friction at interface 884 between a head of the threaded screw and bending gear 806 will in tum rotate the bending gear, generating rotation of the arm segment as one piece” and Fig. 8A], 
wherein rotating the first and second drive gears in opposite angular directions causes the first and second translating gears to move axially along the shaft in opposing directions and thereby move the first and second drive members [see pg. 31 lines 14-16 and Fig. 7… “In some embodiments, relative actuation of the gears (708), including, for example: holding the bending gear stationary and rotating the rotation gear; rotating the gears at different speeds and/or directions generates bending (710).” And pg. 32 lines 18-22… “In some embodiments, rotation of the bending gear 806 causes rotation of threaded screw 808. In some embodiments, a first half nut 810 and a second half nut 812 are coupled to screw threaded screw 808 such that rotation of the screw threading generates linear movement of half-nuts parallel to a long axis 814 of central shaft 804, where first half-nut 810 and second half-nut 812 move in different directions.”], and
wherein rotating the first and second drive gears in a same angular direction causes the first and second translating gears to rotate the shaft about a longitudinal axis [see pg. 31 lines 17-19… in particular…. “unified actuation of both gears (712), i.e. rotating the bending gear and the rotation gear at the same speed and direction generates "single body" rotation (714), in which the actuated arm segment moves as a whole.” and pg. 33 lines 14-21 and Fig. 7]
However, Cohen does not disclose the first and second translating gears as being “axially offset from each other” as claimed. Instead Cohen discloses both translating gears as being coaxial. 
Raad discloses placing elements in a gear and driveshaft assembly axially offset from each other for the purpose of taking advantage of space limitations [see para 26… “The drive shaft 206 gear assembly including input gear 122 may drive a pinion gear 124 which is co-axial with and fixed to the generator shaft 106, but axially offset from the drive shaft 206 to take advantage of space limitations”] in the analogous art of An electrical generator and drive shaft assembly are disclosed.”]
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Cohen by placing the first and second translating gears axially offset from each other in a manner similar to the offset of different elements in the driveshaft assembly described by Raad as this would provide the benefit allowing for the structure of Cohen to take advantage of space limitations; thereby, allowing for a less bulky design.

Regarding claims 2 and 4, pg. 28 lines 11-14 of Cohen [see “In some embodiments, the motor comprises a hollow shaft. A potential advantage of a hollow shaft may include reducing the footprint of the system in the operating room”] describes a hollow shaft for both motors (elements 674 and 670 labelled in Fig. 6) which recites at least a first and second capstan. Based on the overall design of the device as shown in Figs. 6A-6B, each motor is understood to be coupled to the gears (inclusive of the first and second drive gears and translation gears) which transmit motion to the distal tip. This is understood to recite a first and second capstans coupled to the first and second drive gears. 

Regarding claim 5, Fig. 8C element 850 and pg. 34 lines 3-8 [see “elongated elements 8l0ee and/or 812ee are positioned within designated elongated grooves 850 configured in housing 816 (see FIG. 8C) such that actuation of rotation gear 802 does not twist the elongated elements about the long axis of the actuation mechanism.”] discloses how the 

Regarding claim 6:
an end effector [see Fig. 1C element 124 and pg. 16 lines 5-10… see… “first hand tool 124”] operatively coupled to a distal end [see Fig. 1C element 102] of the elongate shaft [see Fig. 1C which shows distal end of the elongate shaft being operatively coupled to the distal end via elements 108, 112,120 and 126], and 
an articulable wrist [see Fig. 1C element 120] that interposes the end effector and the elongate shaft [Fig. 1C shows element 120 between 102 and 124], 
wherein the first and second drive members extend to the articulable wrist and rotating the first and second drive gears in the opposite angular directions causes the first and second drive members to articulate the articulable wrist [see pg. 26 lines 4-14… see in particular... “In some embodiments, a second actuation mechanism 601 b, including second rotation gear 602b and second bending gear 606b, drives flexion/extension and rotation of an elbow joint” and pg. 2 lines… “In some embodiments, the second actuator is configured to respectively tension and releases the elongated elements to cause flexion and extension of the joint” The rotation gear and bending gear refer to elements linked to the drive gears, the elbow joint refers to the element linked to the wrist and the elongate members refer to the elements linked to first and second drive members. This section shows that the drive gears cause tensioning and releasing of the drive members to control the articulation of the wrist. Indicating the drive members extend to the articulable wrist. And see Fig. 7 and pg. 31 In some embodiments, relative actuation of the gears (708), including, for example: holding the bending gear stationary and rotating the rotation gear; rotating the gears at different speeds and/or directions generates bending (710).”… These sections make it clear that the when the two drive gears are rotated in opposite directions… there is flexion/extension of the joint. Flexion/extension of the joint refers to articulating the wrist].



Regarding claim 7:
Fig. 8A of Cohen shows the drive members (elements 810ee and 812ee) being coupled to the translating gears (elements 810 and 812) which are underneath an internal wall of the housing (element 816).

Regarding claim 9:
Pg. 33 lines 5-7 of Cohen [see “In some embodiments, an elongated element such as 81Oee and/or 812ee comprises a wire, cable, ribbon, tape and/or any other element which can be tensioned and released to provide for bending of the joint”] describes the drive shafts as being at least a wire.


Regarding Claim 11:
Cohen discloses:
According to an aspect of some embodiments of the invention, there is provided a method of maintaining calibration of a surgical arm, comprising positioning an extension of a surgical arm in a motor unit”], comprising:
positioning the surgical tool adjacent a patient for operation [see abstract… “positioning an extension of a surgical arm in a motor unit” and  pg. 15 lines 9-11… “the robot is configured to control operation of surgical instruments inside and/or outside the patient body, e.g. to actuate movement of an end effecter such as a gripper”], the surgical tool including:
a drive housing [see Figs. 6A-6D…elements 600 and 626] having a shaft extending distally therefrom [see Figs. 6A-6D and Fig. 8A… elements 604 and 804… pg. 31… “In some embodiments, a rotation gear 802 is coupled to a shaft 804, where shaft 804 is coupled to an extension (e.g. to torso 402, FIG. 4A).”];
first and second drive members extending distally from the drive housing along the shaft [see elements 810ee and 812ee of Fig. 8A and pg. 32 lines 5-32 and pg. 33 lines 1-5… in particular see “In some embodiments, first half nut 810 and second half nut 812 are connected to elongated elements 810ee and 812ee respectively, where linear movement of the nuts pulls one elongated element whilst releasing and/or pushing on the other, generating flexion/extension of the joint”];
first and second translating gears [see Fig. 8A elements 810 and 812] rotationally fixed to the shaft within the drive housing the first and second translating gears being operatively coupled to the first and second drive members, respectively [see pg. 31 lines 26-32… “In some embodiments, first half nut 810 and second half nut 812 are connected to elongated elements 810ee and 812ee respectively, where linear movement of the nuts pulls one elongated element whilst releasing and/or pushing on the other, generating flexion/extension of the joint. In some embodiments, a distance 820 between the halfnuts” and Figs. 8A-8C]; and 
first and second drive gears [see elements 802 (also referred to as rotation gear in this reference) and 806 (also referred to as bending gear in this reference)] rotatably mounted within the drive housing, the first drive gear being arranged to act on the first translating gear and the second drive gear being arranged to act on the second translating gear [see pg. 32 lines 18-22… “rotation of the bending gear 806 causes rotation of threaded screw 808. In some embodiments, a first half nut 810 and a second half nut 812 are coupled to screw threaded screw 808 such that rotation of the screw threading generates linear movement of half-nuts“ and pg. 33 lines 14-21… “If the bending gear is free to rotate, pulling on the elongated elements will in tum move the half-nuts, rotating the threaded screw. Friction at interface 884 between a head of the threaded screw and bending gear 806 will in tum rotate the bending gear, generating rotation of the arm segment as one piece” and Fig. 8A], 
rotating the first and second drive gears in opposite angular directions and thereby causing the first and second translating gears to move axially along the shaft in opposing directions; [see pg. 31 lines 14-16 and Fig. 7… “In some embodiments, relative actuation of the gears (708), including, for example: holding the bending gear stationary and rotating the rotation gear; rotating the gears at different speeds and/or directions generates bending (710).” And pg. 32 lines 18-22… “In some embodiments, rotation of the bending gear 806 causes rotation of threaded screw 808. In some embodiments, a first half nut 810 and a second half nut 812 are coupled to screw threaded screw 808 such that rotation of the screw threading generates linear movement of half-nuts parallel to a long axis 814 of central shaft 804, where first half-nut 810 and second half-nut 812 move in different directions.” And see Fig. 7];
moving the first and second drive members axially along the shaft as the first and second translating gears move [see pg. 32 lines 27-32… “first half nut 810 and second half nut 812 are connected to elongated elements 810ee and 812ee respectively, where linear movement of the nuts pulls one elongated element whilst releasing and/or pushing on the other, generating flexion/extension of the joint”… Pulling and pushing elements 810ee and 812ee (ie the first and second drive elements) indicates axial movement of the drive elements]
rotating the first and second drive gears in a same angular direction and thereby causing the first and second translating gears to rotate the shaft about a longitudinal axis [see pg. 31 lines 17-19… in particular…. “unified actuation of both gears (712), i.e. rotating the bending gear and the rotation gear at the same speed and direction generates "single body" rotation (714), in which the actuated arm segment moves as a whole.” and pg. 33 lines 14-21 and Fig. 7]
However, Cohen does not disclose the first and second translating gears as being “axially offset from each other” as claimed. Instead Cohen discloses both translating gears as being coaxial. 
Raad discloses placing elements in a gear and driveshaft assembly axially offset from each other for the purpose of taking advantage of space limitations [see para 26… “The drive shaft 206 gear assembly including input gear 122 may drive a pinion gear 124 which is co-axial with and fixed to the generator shaft 106, but axially offset from the drive shaft 206 to take advantage of space limitations”] in the analogous art of electrical systems that employ drive shafts [see abstract… “An electrical generator and drive shaft assembly are disclosed.”]
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Cohen by placing the first and second translating gears axially offset from each other in a manner similar to the offset of different elements in the driveshaft assembly described by Raad as this would provide the benefit allowing for the structure of Cohen to take advantage of space limitations; thereby, allowing for a less bulky design.

Regarding claim 12, pg. 28 lines 11-14 of Cohen [see “In some embodiments, the motor comprises a hollow shaft. A potential advantage of a hollow shaft may include reducing the footprint of the system in the operating room”] describes a hollow shaft for both motors (elements 674 and 670 labelled in Fig. 6) which recites at least a first and second capstan. Based on the overall design of the device as shown in Figs. 6A-6B, each motor is understood to be coupled to the gears (inclusive of the first and second drive gears and translation gears) which transmit motion to the distal tip.

Regarding claim 14, 
mounting the drive housing to a tool driver of a robotic manipulator [see pg. 14 lines 31-32 and pg. 15 lines 1-11 of Cohen see… “bending of the arm; axial movement of the arm (e.g. back and forth movement of the arm) and/or or other movements and/or articulations for example as described herein are driven by one or more motors operably coupled to the surgical arm” and see “the robot is configured to carry out movements associated with surgery, for example movements that would have been otherwise performed by a surgeon”]
wherein the drive housing includes first and second drive inputs [see Fig. 6D elements 674 and 670 of Cohen] matable with first and second actuators of the tool driver [see Fig. 6B elements 601a,601b of Cohen] , and wherein the first and second capstans are coupled to the first and second drive inputs respectively [see rejection to claim 12 above…. As discussed the capstans (ie hollow shafts) are each connected to the drive inputs (ie elements 674 and 670) of Cohen]; and
selectively actuating the first and second actuators based on user inputs and thereby rotating the first and second capstans, respectively [see rejection to claim 12 above and Figs. 6B and 6D of Cohen. As discussed in claim 12 above, the first and second capstans are coupled to a first and second motor. As discussed previously in this rejection the motor is a drive input. Fig. 6B shows as an example of one of these motors as element 670 (a first motor) is coupled to a first actuator (element 601a). Thus the actuating of each actuator will cause each capstan to rotate]

Regarding Claim 15: Fig. 8C element 850 and pg. 34 lines 3-8 of Cohen [see “elongated elements 8l0ee and/or 812ee are positioned within designated elongated grooves 850 configured in housing 816 (see FIG. 8C) such that actuation of rotation gear 802 does not twist the elongated elements about the long axis of the actuation mechanism.”] discloses how the first and second drive members (ie elements 810ee and 812ee) are 


Regarding Claim 16:
wherein the surgical tool further includes an end effector [see Fig. 1C element 124 and pg. 16 lines 5-10 of Cohen… see… “first hand tool 124”] operatively coupled to a distal end [see Fig. 1C element 102 of Cohen] of the elongate shaft [see Fig. 1C of Cohen which shows distal end of the elongate shaft being operatively coupled to the distal end via elements 108, 112,120 and 126 of Cohen], and 
an articulable wrist [see Fig. 1C element 120 of Cohen] that interposes the end effector and the elongate shaft [Fig. 1C of Cohen shows element 120 between 102 and 124 ], 
the first and second drive members extending to the articulable wrist, and wherein moving the first and second drive members axially along the shaft further comprises articulating the articulable wrist as the first and second drive members move [see pg. 26 lines 4-14 of Cohen… see in particular... “In some embodiments, a second actuation mechanism 601 b, including second rotation gear 602b and second bending gear 606b, drives flexion/extension and rotation of an elbow joint” and pg. 2 lines 15-20 of Cohen… “In some embodiments, the second actuator is configured to respectively tension and releases the elongated elements to cause flexion and extension of the joint” The rotation gear and bending gear refer to elements linked to the drive gears, the elbow joint refers to the element linked to the wrist and the elongate members refer to 


Regarding claim 17, pg. 9 lines 23-30 of Cohen [see…”rotating the gears at different speeds and/or directions, holding one gear stationary whilst the other gear is rotated is configured to actuate a first type of movement the shaft, for example bending of the shaft.”] discloses rotating the first and second drive gears at different speed and directions which with a similar configuration of the claimed configuration of drive gears as discussed in rejection to claim 11 is understood to cause the first and second drive gears to respond similarly as claimed.



Regarding claim 19, Fig. 8A of Cohen shows the drive members (elements 810ee and 812ee) being coupled to the translating gears (elements 810 and 812) which are underneath an internal wall of the housing (element 816).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen in view of Raad.

Regarding claim 18:
Cohen in view of Raad discloses the invention substantially as claimed including all the limitations of claims 11 and 16 above this includes rotating first and second drive gears to either rotate or extend the drive members which manipulates the wrist 
Additionally, Cohen in view of Raad explicitly discloses tensioning and releasing the drives to articulate an articulable joint [see pg. 33 lines 5-10 of Cohen… “810ee and/or 812ee comprises a wire, cable, ribbon, tape and/or any other element which can be tensioned and released to provide for bending of the joint”… elements 810ee and 812ee are the first and second drive members and see Fig. 1C which shows a joint understood to be referring to the wrist (element 108)]
However, Cohen in view of Raad doesn’t positively recite the steps of “rotating the first drive gear and thereby causing the first translating gear to move axially along the shaft and simultaneously pull the first drive member proximally”, “articulating the articulable wrist in a first direction as the first drive member is pulled proximally”, “actuating the second drive gear and thereby causing the second translating gear to place tension on the second drive member” and “maintaining tension on the articulable wrist in the first direction with the second drive member.”
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Cohen in view of Raad to rotate the first and second drive gears and tension as claimed because there are only a limited number of ways to control the tension of the drive members (ie either apply tension or don’t apply tension) and the rotation drive gears (either rotate both the first and second drive gears, one of the drive gears, or no drive gears) which makes the combination of controlling the tension of the drive members and the rotation of the drive gears be limited as well, of which the recited steps of claim 18 are one of the possible limited choices. 

Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen in view of Raad as applied to claims 1 and 11 above, and further in view of Shelton et al (US 20140001231) hereafter known as Shelton.

Regarding claim 3:
Cohen in view of Raad discloses the invention substantially as claimed including all the limitations of claims 1-2 and two motors that drive the first and second drive gears [see Fig. 6D elements 670 and 674 of Cohenwhich are the motors]
However, Cohen in view of Raad does not positively recite or clearly define a drive shaft and Cohen in view of Raad does limit the motor to be a specific type of motor. Thus, Cohen in view of Raad fails to positively recite a drive shaft and therefore fails to disclose the entirety of claim 3 which is the following claimed language:
“first and second drive shafts rotatably mounted within the drive housing, wherein the first and second drive gears are coupled to the first and second drive shafts, respectively;
first and second driven gears coupled to the first and second drive shafts, respectively; and first and second capstan drive gears coupled to the first and second capstans, respectively, and positioned to mesh with the first and second driven gears, respectively,
wherein rotation of the first capstan controls rotation of the first drive shaft and the first drive gear, and
wherein rotation of the second capstan controls rotation of the second drive shaft and the second drive gear.”
Shelton discloses a rotary motor with a drive shaft configured as claimed [see Fig. 13 and para 237… “the rotational gear assembly 360 comprises a first rotation drive gear 362 that is coupled to a corresponding first one of the driven discs or elements 306 on the holder side 316 of the tool mounting plate 304 when the tool mounting portion 300 is coupled to the tool drive assembly 110.”; element 380 is a drive shaft which is coupled to a driven gear (see element 376) which coupled to a capstan (element 306) which is coupled to a capstan drive gear (see element 362) that is coupled to a first capstan (see element 306)] and discloses that this type of motor provides a high mechanical advantage allowing for high loads to perform tasks [see para 298… “One of the advantages of utilizing rotary drive members for firing, closing, rotating, etc. may include the ability to use the high mechanical advantage of the drive shaft to accommodate the high loads needed to accomplish those instrument tasks.”] in the analogous art of surgical end effectors [see abstract… “Surgical end effectors and fastener cartridges having firing lockout arrangements for preventing or limit a firing stroke when a cartridge has not been operably installed in the end effector or a spent cartridge has not been replaced”]
	Since a rotary motor with a drive shaft motor provides a high mechanical advantage as taught by Shelton, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify both of Cohen in view of Raad’s motors to have a design similar to that of Shelton as this would motor design would allow for higher loads to be applied to Cohen in view of Raad’s end effector.


Regarding claim 13:

However, Cohen in view of Raad does not positively recite or clearly define a drive shaft and Cohen in view of Raad does silent as to the specific type of motor use. Thus, Cohen in view of Raad fails to positively recite a drive shaft and therefore fails to disclose the entirety of claim 13 which is the following claimed language: 
“wherein the surgical tool further includes first and second drive shafts rotatably mounted within the drive housing and the first and second drive gears are coupled to the first and second drive shafts, respectively, first and second driven gears coupled to the first and second drive shafts, respectively, and first and second capstan drive gears coupled to the first and second capstans, respectively, and positioned to mesh with the first and second driven gears, the method further comprising:
rotating the first capstan and thereby controlling rotation of the first drive
shaft and the first drive gear; and
rotating the second capstan and thereby controlling rotation of the second
drive shaft and the second drive gear”.
Shelton discloses a rotary motor with a drive shaft configured as claimed [see Fig. 13 and para 237… “the rotational gear assembly 360 comprises a first rotation drive gear 362 that is coupled to a corresponding first one of the driven discs or elements 306 on the holder side 316 of the tool mounting plate 304 when the tool mounting portion 300 is coupled to the tool drive assembly 110.”; element 380 is a drive shaft which is coupled to a driven gear (see element 376) which coupled to a capstan One of the advantages of utilizing rotary drive members for firing, closing, rotating, etc. may include the ability to use the high mechanical advantage of the drive shaft to accommodate the high loads needed to accomplish those instrument tasks.”] in the analogous art of surgical end effectors [see abstract… “Surgical end effectors and fastener cartridges having firing lockout arrangements for preventing or limit a firing stroke when a cartridge has not been operably installed in the end effector or a spent cartridge has not been replaced”]
	Since a rotary motor with a drive shaft motor provides a high mechanical advantage as taught by Shelton, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify both of Cohen in view of Raad’s motors to have a design similar to that of Shelton as this would motor design would allow for higher loads to be applied to Cohen in view of Raad’s end effector.
 

Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen in view of Raad as applied to claims 1-2 and 7 above, and further in view of Higgins et al (US 20150164540) hereafter known as Higgins.

Regarding claim 8:

However, Cohen in view of Raad fails to disclose “wherein the first drive member provides a first tab receivable within a first slot defined in an inner circumferential surface of the first translating gear, and wherein the second drive member provides a second tab receivable within a second slot defined in an inner circumferential surface of the second translating gear” 
Higgins disclose coupling an elongate and a gear by placing slots in the inner circumference of the gears and fins (ie at least claimed tabs) on the outer circumference of elongate element configured so that fins are received by the slots for the purpose of coupling the elongate element and gear together [see Fig. 11A-11C element 1128 are fins, element 1126 are slots and para 132… “the connector is a keyed connector wherein the proximal end 1124 of the telescoping lumen 1118 includes a pair of fins 1128 extending radially outward from a surface of the telescoping lumen 1118, and the drive shaft gear 1114 includes an axle or extension 1132 having a complementary pair of slots 1126 extending radially outward from an opening 1130 in the axle 1132” and “When thus coupled, a rotational movement of the drive shaft gear 1114, for example by a rotational movement of the prime mover gear 1110 by the prime mover 1106, will rotate the telescoping lumen 1118”]
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Cohen in view of Raad to include slots on the inner circumference of the first and second translating gears and fins on the outer circumference of the first and second drive member extending similarly as described by 

Regarding claim 10:
Cohen in view of Raad discloses the invention substantially as claimed including all the limitations of claim 1 above.
However, Cohen in view of Raad fails to disclose “wherein the shaft defines one or more planar surfaces on its outer circumference, and wherein one or more corresponding planar surfaces are defined on an inner circumference of one or both of the translating gears.”
Higgins disclose coupling a shaft and a gear by placing slots (a structure with a planar surface) in the inner circumference of the gears and fins (ie a structure inclusive of at least a planar surface) on the outer circumference of the shaft configured so that fins are received by the slots for the purpose of coupling the shaft and gear together [see Fig. 11A-11C element 1128 are fins, element 1126 are slots and para 132… “the connector is a keyed connector wherein the proximal end 1124 of the telescoping lumen 1118 includes a pair of fins 1128 extending radially outward from a surface of the telescoping lumen 1118, and the drive shaft gear 1114 includes an axle or extension 1132 having a complementary pair of slots 1126 extending radially outward from an opening 1130 in the axle 1132” and “When thus coupled, a rotational movement of the drive shaft gear 1114, for example by a rotational movement of the prime mover gear 1110 by the prime mover 1106, will rotate the telescoping lumen 1118”]
. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305. The examiner can normally be reached Monday - Friday 7:30AM-4:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792 


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792